Van, Elmoe, and Carter Smith, and Jodie Johnson and Lollie Staggers, sued Ella, *Page 604 
Robert, and Albert Mayfield, and Farmers' Royalty Holding Company. The plaintiffs, who are appellees here, alleged they were owners and entitled to the immediate possession of eighty acres of land wrongfully withheld from them by the defendants.
Appellants' statement of the case is that the three Mayfields, children and heirs at law of J. G. Mayfield, deceased, had been in adverse possession since 1930.1
In 1898 St. Louis, Iron Mountain, and Southern Railway Company contracted to sell the land to J. G. Mayfield. At that time Mayfield lived with his wife on 160 acres adjoining the railroad eighty acre tract. Ella, Robert, and Albert Mayfield are the children of J. G. Mayfield and the wife with whom he lived at the time contract with the railroad company was made. In 1899 J. G. Mayfield's wife died. In February, 1900, he married Laura Smith, a widow. She had two children, Ophelia and Sam. In January, 1904, a new contract was made with the railroad company by the terms of which Laura [Smith] Mayfield was the ostensible purchaser. The railroad company's deed to Laura [Smith] Mayfield is dated January 4, 1906.
J. G. Mayfield lived with his second wife until she died in 1926.
Albert, Robert, and Ella Mayfield lived with their father at the time of his death. The land owned by J. G. Mayfield prior to 1898, and that conveyed by the railroad company to Laura Mayfield in 1906 had been under the apparent control of J. G. Mayfield.
Laura's heirs, after the death of their step-father, did not interfere with the possession of Albert, Robert, and Ella. It is contended by appellees that at Laura's funeral J. G. Mayfield told Sam Smith that Laura's heirs would get the 80-acre tract, to which Smith replied that the heirs did not need the property at that time, and added: "We will just let it stay like it is." *Page 605 
In 1936 appellees received information that Robert, Albert, and Ella Mayfield were claiming title to the eighty acres. Thereupon Sam Smith employed counsel to protect the rights of Laura Mayfield's heirs. Sam died in July, 1936, without filing suit. In September, 1939, appellees brought their successful action.
Grounds urged for reversal are: (1) Appellees, under Pope's Digest, 8918, are barred by limitation. (2) Appellants should prevail as heirs of J. G. Mayfield. (3) Appellants are entitled to the land by adverse possession. (4) Appellants' plea of laches and stale demand should be sustained.
Appellants emphasize a transaction between J. G. Mayfield and George Rosenberg, wherein the former became indebted to the latter. There were threats of legal action. The contention is that Mayfield procured revision of his contract with the railroad company and consummated the new agreement under which title should be taken in Laura Smith Mayfield, in order to circumvent Rosenberg. The account was adjusted.
Opposed to this allegation of fraudulent purpose is the contention of appellees that Laura Smith Mayfield, as co-worker with her husband, helped pay for the new acquisition, and that they agreed the children of each should share in the property. It is also urged that the reasonable inference arising from testimony regarding conversations between J. G. and Laura Mayfield is that they intended Laura's children should inherit the eighty-acre tract and that J. G.'s children should take the 160 acres.
It is our view that this is the rational conclusion to be reached from all of the evidence and by reason of relationship of the parties. J. G. and Laura Mayfield lived together twenty-six years. Laura helped rear her husband's children by his first wife, giving them the same attention she bestowed upon her own children. All maintained a community of family interest and interdependence. If the occupancy of appellants and their payment of taxes was originally permissive, the statute of limitation did not begin to run until a hostile attitude *Page 606 
was taken by appellants and brought to the attention of appellees.
A finding that occupancy of the property was permissive disposes of the third exception.
As to the second proposition, clearly appellants could not inherit from J. G. Mayfield unless such ancestors owned the property.
While there is some showing of laches, we are not willing to say that the chancellor's findings are contrary to a preponderance of the evidence; and this view applies to all four points raised by appellants.
Affirmed.
1 Language of the complaint was that the Mayfields ". . . were and had been holding the land in actual, physical, open, exclusive, adverse, and hostile possession, and paying the current yearly taxes thereon, since the death of J. G. Mayfield in 1930. The Farmers Royalty Holding Company [are holders of] a mineral deed executed to it [by the Mayfields] on the 31st day of August, 1931."
SMITH and HUMPHREYS, JJ., dissent.